Title: Virginia Delegates to Benjamin Harrison, 13 August 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia Augt. 13th 1782
We have been honord with your Excelly’s of the 1st Augt. 1782. We have taken the liberty of conversing with the Secy. at War on that part of your letter, concerning the Works at York Town. That Gentn: expressd his surprise at the misinformation, you must have receivd of his Conduct in the affair, and with a wish to undeceive you has favord us with a Copy of the instructions, he gave concerning the Works together with a letter, addressd to us on the Subject, both which, we have the honor of enclosing to your Excelly.
No Material event has taken place Since we had the Honor of writing to your Excelly. by Express, when we informd you of a letter received from Sr. Guy Carleton and Admiral Digby, directed to Genl. Washington, Containing information “that Mr. Grenville was actually commissiond as plenipo: for adjusting a Plan of a Peace with the Belligerent powers, and was actually at Paris when the packet saild, and that the King of Great Britain had orderd his ministers to instruct him to offer Independency to the thirteen Provinces in the first Instance, and not as a condition of the treaty, relying however with Confidence that the Property of the Loyalists would be restored to them in America.”
Congress has orderd this letter to be publishd with their sense on its contents, which we hope to have the pleasure of transmiting to your Excelly. in the Paper we shall herewith enclose.
What may be the Issue of the negotiation for a Peace, which we have every reason to believe is now on the Tapis, we will not venture to predict. But we cannot help thinking, that the Preliminary offer above mentiond, however it may be intended by England, will have a favorable effect on our affairs, as it seems to remove the Principal Barrier, which has hitherto prevented some of the powers of Europe from recognizing us as an Independent Nation—viz the Apprehension of giving Umbrage to England, by such an Interference, where by they wd. have departed from their Neutral & Mediatorial Characters.
We are Informd, that great confusion prevaild among the Tories within the Enemies lines, immediately on the news, above Mentiond, transpiring, and it is not improbable but that the forment it has occasiond among them, may end in Measures by no means advantageous to our Enemies. The American Army continues at its former Station, the French at Baltimore, and the Fr: Fleet under the Command of the M: de Vaudreuil off this Coast, where he waits to protect the trade and to afford a Convoy to such Vessels as may be ready to sail in a short Time, of which Your Excelly. has no doubt been apprized, by the French Admiral.
It is with pleasure we inform Your Excelly. that an atrocious and dangerous band of Robers, some of whom have been concernd in robbing the two last mails that were taken, and in various other enormities, have been secured in this and the neighbouring states, to the Amount of above thirty, and are now in close Goal. this we hope will give security to future communications as tis said nearly the whole of those concernd, who formd a line from N: York to Maryland have been discoverd and taken. We doubt not of your Excellency’s having receivd satisfactory accounts of the Evacuation of Savannah of which Congress receivd yesterday Authentic information.
we have the Honor to be Yr. Excey’s most obedt. & very Humb: svts
J. Madison JrTheok. Bland Jr.A. Lee
P.S. Since writing the above find that the Publication therein mention, is not yet in the Paper but shall endeavor to procure a Copy of it.
